              Case 2:21-cv-01806-ER Document 1 Filed 04/19/21 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
JAMES POLLARD                          :
644 East Evesham Road                  :
Glendora, NJ 08029                     :    CIVIL ACTION
                                       :
              Plaintiff,               :    No.: ____________
                                       :
       v.                              :
                                       :
SALUS UNIVERSITY                       :
8360 Old York Road                     :    JURY TRIAL DEMANDED
Elkins Park, PA 19027                  :
                                       :
              Defendant.               :
____________________________________:

                                       CIVIL ACTION COMPLAINT

         James Pollard (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and

through his undersigned counsel, hereby avers as follows:

                                               INTRODUCTION

         1.       Plaintiff has initiated this action to redress violations by Salus University

(hereinafter referred to as “Defendant”) of Title VII of the Civil Rights Act of 1964 (“Title VII” –

42 U.S.C. §§ 200d et seq.), Section 1981 of the Civil Rights Act of 1866 (“Section 1981” – 42

U.S.C. § 1981), the Age Discrimination in Employment Act (“ADEA” – 29 U.S.C. §§ 621 et seq.),

and the Pennsylvania Human Relations Act (“PHRA”).1 As a direct consequence of Defendant’s

unlawful actions, Plaintiff seeks damages as set forth herein.




1
  Plaintiff’s claims under the PHRA are referenced herein for notice purposes. He is required to wait 1 full year before
initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file his lawsuit in advance of same
because of the date of issuance of his federal right-to-sue-letter under the ADA and the ADEA. Plaintiff’s PHRA
claims however will mirror identically his federal claims under the ADA and the ADEA.
            Case 2:21-cv-01806-ER Document 1 Filed 04/19/21 Page 2 of 13




                                 JURISDICTION AND VENUE

       2.      Plaintiff resides in and is a citizen of New Jersey.

       3.      Salus University is incorporated under the laws of Pennsylvania with headquarters

and/or principal place of business in same, rendering it a citizen of Pennsylvania.

       4.      The United States District Court for the Eastern District of Pennsylvania has

original subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332 because there is

complete diversity of citizenship, as Plaintiff is a citizen of New Jersey, Defendant is a citizen of

Pennsylvania, and the amount in controversy exceeds $75,000.

       5.      This action is also being initiated pursuant to federal laws (Title VII, Section 1981,

and the ADEA) and therefore, the United States District Court for the Eastern District of

Pennsylvania also has original subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 because the claims arise under the laws of the United States. This Court has supplemental

jurisdiction over Plaintiff’s state law claims because they arise out of the same circumstances and

are based upon a common nucleus of operative fact.

       6.      This Court may properly maintain personal jurisdiction over Defendant because

Defendant’s contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction in order to comply with traditional notions of fair play and substantial justice,

satisfying the standard set forth by the United States Supreme Court in Int’l Shoe Co. v.

Washington, 326 U.S. 310 (1945), and its progeny.

       7.      Venue is properly laid in this District pursuant to 28 U.S.C. sections 1391(b)(1) and

(b)(2), because Plaintiff worked for Defendant in Pennsylvania, all actions underlying this case

occurred in Pennsylvania, and because Defendant’s principal place of business is in Pennsylvania.




                                                 2
             Case 2:21-cv-01806-ER Document 1 Filed 04/19/21 Page 3 of 13




                                              PARTIES

        8.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        9.      Plaintiff is an adult individual, with an address as set forth in the caption.

        10.     Salus University, a private university, is incorporated in Pennsylvania and

specializes in degree programs for health professionals, with an address as set forth in the above-

caption.

        11.     At all times relevant herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendant.

                                       FACTUAL BACKGROUND

        12.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        13.     Plaintiff is a 64-year-old black (African-American) male.

        14.     Plaintiff was employed with Defendant for approximately 4.5 years as a custodial

supervisor (a management role), from in or about May of 2016 until his unlawful termination

(discussed further infra) on or about September 11, 2020.

        15.     Plaintiff was initially primarily supervised by Facilities Manager, Gary Hinchee

(Caucasian - hereinafter “Hinchee”), until Hinchee voluntarily separated from Defendant and was

replaced by Edwin Vasquez (Hispanic - hereinafter “Vasquez”) in or about early 2020. At all

times relevant herein, Plaintiff was also generally supervised by Director of Physical Plant &

Institutional Services, Richard Echevarria (Caucasian – hereinafter “Echevarria”).

        16.      Throughout his employment with Defendant, Plaintiff was a hard-working



                                                   3
          Case 2:21-cv-01806-ER Document 1 Filed 04/19/21 Page 4 of 13




employee who performed his job well, receiving praise on his performance and several thank you

cards from more than one of Defendant’s other department heads leading up to his termination.

                                       -Race Discrimination-

       17.      During Plaintiff’s tenure with Defendant, he was the only African-American

manager in his department and of Facilities Management Staff.

       18.      Upon Plaintiff’s observations and belief, Defendant’s work environment has been

disparate and unfairly harsh toward black employees.

       19.      In particular, following Hinchee’s voluntary separation from Defendant in or about

early 2020, Plaintiff had significantly more contact with Echevarria, who exhibited animosity and

hostility toward black employees, including Plaintiff. By way of example but not intended to be

an exhaustive list, in the months preceding Plaintiff’s termination, Echevarria, as well as other

Caucasian and/or non-black management:

             a. Treated Plaintiff in a condescending and derogatory manner and regularly talked

                down to him;

             b. Criticized and scrutinized Plaintiff’s work;

             c. Selectively enforced policies against Plaintiff;

             d. Manufactured concerns with Plaintiff’s performance and/or issued him pretextual

                discipline for false reasons;

             e. Echevarria routinely subjected Plaintiff to racially-based derogatory and offensive

                comments, including but not limited to stating that he “doesn’t want [Plaintiff’s]

                kind here,” and “your kind doesn’t belong here”; and

             f. Unlike his Caucasian and/or non-black co-workers, on at least one occasion,

                Echevarria tore up a work document and threw it in Plaintiff’s face.



                                                  4
          Case 2:21-cv-01806-ER Document 1 Filed 04/19/21 Page 5 of 13




       20.      Leading up to his termination, Plaintiff complained on multiple occasions to

Echevarria, as well as Human Resources (“HR”) personnel, about the aforesaid instances of

discriminatory, harassing, and disparate treatment that he was being subjected to. Plaintiff

specifically complained to Echevarria, “you treat me differently and unfairly because I’m black.”

       21.     Instead of meaningfully investigating Plaintiff’s aforesaid complaints of race

discrimination, Defendant’s HR personnel informed Plaintiff that he could be “terminated at any

time,” and Echevarria continued to subject him to hostility, animosity, pretextual admonishment,

and disparate treatment.

       22.     On or about September 11, 2020, in close proximity to his most recent complaints

of race discrimination to Echevarria and HR, Plaintiff was abruptly terminated by Echevarria from

his employment with Defendant.

       23.     Upon his termination, Plaintiff was hostility advised by Echevarria that “you don’t

belong here” and “you no longer work here,” without further explanation.           Echeverria also

followed Plaintiff out to his car, taking pictures Plaintiff’s car and license plate, as if he had

engaged in some wrongdoing.

       24.     Plaintiff believes and therefore avers that he was subjected to a hostile work

environment, issued pretextual discipline, and terminated because of his race and in retaliation for

his objections to/complaints of race discrimination.

                                      -Age Discrimination-

       25.     Separately and apart from the hostile work environment and discrimination that

Plaintiff was subjected to on account of his race, he was also discriminated against by Defendant’s

management on account of his advanced age.




                                                 5
           Case 2:21-cv-01806-ER Document 1 Filed 04/19/21 Page 6 of 13




       26.      Upon Plaintiff’s information and belief, he is the oldest employee in the custodial

department.

       27.      Based on information and Plaintiff’s observations/personal experiences, Echevarria

(who was substantially younger than Plaintiff) favored younger employees and exhibited

discriminatory animus towards Plaintiff and other older employees. For example, but not intended

to be an exhaustive list:

             a. Echeverria treated Plaintiff and other older workers in a rude and condescending

                way and regularly talked down to them;

             b. Echevarria and other members of Defendant’s management, questioned the abilities

                of Plaintiff and other older workers and dismissed their input and knowledge,

                reaching out instead to younger employees for their input and advice;

             c. Echeverria unfairly disciplined and/or terminated older employees, including

                Plaintiff, for small or minor infractions that younger employees would not be

                disciplined and/or terminated for; and

             d. Unlike Plaintiff’s younger co-workers, Echevarria selectively enforced policies

                against Plaintiff.

       28.      After observing the aforementioned instances of age discrimination and disparate

treatment for months, Plaintiff was abruptly terminated by Echevarria on or about September 11,

2020, without further explanation.

       29.      Upon information and belief, after Plaintiff was terminated, his job duties have been

performed by a much younger, less experienced individual who does not possess the level of

qualifications and seniority Plaintiff had obtained working with Defendant.




                                                  6
          Case 2:21-cv-01806-ER Document 1 Filed 04/19/21 Page 7 of 13




        30.     Therefore, Plaintiff believes and avers that he was terminated because of his

advanced age.

                                          COUNT I
                                    Violations of Title VII
        ([1] Race Discrimination; [2] Hostile Work Environment; and [3] Retaliation)

        31.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        32.     During Plaintiff’s employment with Defendant, he was subjected to discrimination

and a hostile work environment through disparate treatment and demeaning and/derogatory

comments, and treatment because of his race and/or complaints of race discrimination.

        33.     Instead of investigating Plaintiff’s aforesaid complaints of race discrimination,

Defendant’s non-black management ignored them, left his legitimate concerns unresolved, and

subjected him to increased hostility and animosity (as discussed supra).

        34.     On or about September 11, 2020, shortly after his most recent complaints of race

discrimination and a hostile work environment to Defendant’s non-black management, Plaintiff

was abruptly terminated.

        35.     Plaintiff believes and therefore avers that he was subjected to a hostile work

environment, issued pretextual discipline, and terminated from his employment with Defendant

because of his race and his objections to/complaints of race discrimination.

        36.     These actions as aforesaid constitute unlawful discrimination, retaliation, and a

hostile work environment under Title VII.




                                                  7
          Case 2:21-cv-01806-ER Document 1 Filed 04/19/21 Page 8 of 13




                                         COUNT II
                            Violations of 42 U.S.C. Section 1981
        ([1] Race Discrimination; [2] Hostile Work Environment; and [3] Retaliation)

        37.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        38.     During Plaintiff’s employment with Defendant, he was subjected to discrimination

and a hostile work environment through disparate treatment and demeaning and/derogatory

comments, and treatment because of his race and/or complaints of race discrimination.

        39.     Instead of investigating Plaintiff’s aforesaid complaints of race discrimination,

Defendant’s non-black management ignored them, left his legitimate concerns unresolved, and

subjected him to increased hostility and animosity (as discussed supra).

        40.     On or about September 11, 2020, shortly after his most recent complaints of race

discrimination and a hostile work environment to Defendant’s non-black management, Plaintiff

was abruptly terminated.

        41.     Plaintiff believes and therefore avers that he was subjected to a hostile work

environment, issued pretextual discipline, and terminated from his employment with Defendant

because of his race and his objections to/complaints of race discrimination.

        42.     These actions as aforesaid constitute unlawful discrimination, retaliation, and a

hostile work environment under Section 1981.

                                          COUNT III
              Violations of the Age Discrimination in Employment Act (“ADEA”)
                                     (Age Discrimination)

        43.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                  8
            Case 2:21-cv-01806-ER Document 1 Filed 04/19/21 Page 9 of 13




       44.      Plaintiff was treated disparately with respect to work, policies, and termination

contrary to individuals substantially younger than him.

       45.      Plaintiff was abruptly terminated on or about September 11, 2020, without

explanation.

       46.      Upon information and belief, after Plaintiff was terminated, his work for Defendant

has been performed by much younger, less experienced individuals who do not possess the level

of qualifications and seniority Plaintiff had obtained working with Defendant.

       47.      Therefore, Plaintiff believes and avers that he was terminated because of his

advanced age.

       48.      These actions as aforesaid constitute unlawful age discrimination and retaliation

under the ADEA.

       WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

       A.       Defendant is to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);

       B.       Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement and seniority;

       C.       Plaintiff is to be awarded liquidated and/or punitive damages as permitted by

applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish

Defendant for its willful, deliberate, malicious and outrageous conduct and to deter Defendant or

other employers from engaging in such misconduct in the future;




                                                 9
            Case 2:21-cv-01806-ER Document 1 Filed 04/19/21 Page 10 of 13




       D.       Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       E.       Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.

       F.       Plaintiff is to be given a jury trial as demanded in the caption of this Complaint.



                                                       Respectfully submitted,

                                                       KARPF, KARPF & CERUTTI, P.C.


                                               By:     _______________________________
                                                       Ari R. Karpf, Esq.
                                                       3331 Street Rd.
                                                       Two Greenwood Square, Suite 128
                                                       Bensalem, PA 19020
                                                       (215) 639-0801
Dated: April 19, 2021




                                                 10
  Case 2:21-cv-01806-ER Document 1 Filed 04/19/21 Page 11 of 13




       ===========g~ãÉë=mçää~êÇ


        ==========p~äìë=råáîÉêëáíó




QLNVLOMON
                              Case 2:21-cv-01806-ER   Document
                                                 UNITED          1 Filed
                                                        STATES DISTRICT   04/19/21 Page 12 of 13
                                                                        COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       SQQ=b~ëí=bîÉëÜ~ã=oç~ÇI=däÉåÇçê~I=kg=MUMOV
Address of Plaintiff: ______________________________________________________________________________________________
                       UPSM=läÇ=vçêâ=oç~ÇI=bäâáåë=m~êâI=m^=NVMOT
Address of Defendant: ____________________________________________________________________________________________
                                             aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
        QLNVLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


         QLNVLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                     Case 2:21-cv-01806-ER Document 1 Filed 04/19/21 Page 13 of 13
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS

mlii^oaI=g^jbp                                                                                              p^irp=rkfsbopfqv
    (b) County of Residence of First Listed Plaintiff                  `~ãÇÉå                                 County of Residence of First Listed Defendant
                                                                                                                                                                           jçåíÖçãÉêó
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                   f
                                                                                                         (For Diversity Cases Only)                                            and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1    Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                            of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2   Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                               of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3   Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                     OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158         ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                       3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                    ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS              ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                 ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                     ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated       ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application      ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                         Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY               ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)               ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)           ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                 Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI             ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))               ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                        ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                      Act
❒   210 Land Condemnation             ❒   440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff      ❒ 896 Arbitration
❒   220 Foreclosure                   ❒   441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)             ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       u❒   442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                   Act/Review or Appeal of
❒   240 Torts to Land                 ❒   443 Housing/                       Sentence                                                              26 USC 7609                      Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                         ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                               State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                  ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                    Litigation -
                                                                                                                            (specify)                      Transfer                        Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      qáíäÉ=sff=EQOrp`OMMMFX=pÉÅíáçå=NVUN=EQOrp`NVUNFX=^ab^=EOVrp`SONF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=qáíäÉ=sffI=pÉÅíáçå=NVUNI=^ab^=~åÇ=íÜÉ=m^=eìã~å=oÉä~íáçåë=^ÅíK
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION        DEMAND $                   CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                        JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                   DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
         QLNVLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                              MAG. JUDGE

                  Print                                 Save As...                                                                                                                  Reset
